Citation Nr: 9925217	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-32 112A	)	DATE          
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  

2.  Whether the claim for service connection for the cause of 
the veteran's death is well-grounded.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  He died in December 1990 and the appellant is the 
veteran's widow.  In September 1994, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not file a timely appeal from the decision and 
that decision became final.  This appeal arises from a 
December 1996 rating decision by the RO, which determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.  The appellant has testified at an RO 
hearing in February 1998 and at an April 1999 hearing at the 
RO before the undersigned member of the Board of Veterans' 
Appeals (Board).  Transcripts of both hearings are of record.  

In a technical sense, only the first issue noted on the title 
page was certified for Board consideration.  However, the 
Board has found it necessary to recharacterize the appeal as 
involving three issues, in order to comply with court 
precedent and to further delineate additional required action 
by the RO.  The third issue noted on the title page will be 
the subject of a remand at the end of this decision.  


FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for 
the cause of the veteran's death; the appellant did not file 
a timely appeal from that decision and it became final.  

2.  Evidence submitted since the September 1994 RO rating 
decision is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the claim of service connection for the cause of the 
veteran's death.  

3.  The claim of service connection for the cause of the 
veteran's death is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied the claim of 
service connection for the cause of the veteran's death in 
September 1994 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998).  

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record when the RO denied service connection 
for the cause of the veteran's death in September 1994 
included service medical records, which do not show any 
complaint, diagnosis or treatment of a pancreatic disorder.  
The veteran's Form DD-214 ("Armed Forces of the United 
States Report of Transfer or Discharge") indicated that his 
military occupational specialty (MOS) was 32F20.  The MOS was 
not further identified.  His awards and decorations included 
the Vietnam Campaign Medal and Vietnam Service Medal.  

The veteran's death certificate shows that he died on 
December [redacted] 1990.  The immediate cause of death was listed 
as pancreatic cancer, and no other cause of death was listed.  
Kenneth Nahum, D.O. was the physician certifying the cause of 
death.  The veteran died at Kimball Medical Center, Lakewood, 
New Jersey.  No autopsy was performed.  

In August 1994, the appellant submitted a claim of service 
connection for the cause of the veteran's death.  She also 
submitted an August 1991 letter from Dr. Nahum, stating that 
the veteran served in Vietnam, that he was exposed to the 
herbicide Agent Orange, and that it was possible that this 
was the etiology of his pancreatic carcinoma.  

In September 1994, the RO denied service connection for the 
cause of the veteran's death; noting that service medical 
records were negative for pancreatic cancer and pancreatic 
cancer was not a disease which the Secretary of VA has 
associated with exposure to herbicide agents.  

Evidence submitted since the September 1994 RO decision 
includes articles from VA's "Newslink" publication, dated 
in October and November 1993.  The articles generally 
described developments associated with disability claims 
resulting from Agent Orange exposure, including the addition 
of liver disorders to the list of those diseases which VA has 
associated with exposure to herbicide agents.  

The appellant also submitted a copy of an undated "Agent 
Orange Claim Form" completed by the veteran.  In the claim 
form, the veteran indicated that he served in Vietnam from 
January 1968 to November 1968, and was frequently in areas in 
which Agent Orange was sprayed.  The record now includes an 
October 1991 letter from the Agent Orange Administration 
informing the appellant of her eligibility for participation 
in the Agent Orange Payment Program as the survivor of a 
deceased veteran and advising her that she would be receiving 
a payment.  

A portion of the veteran's military administrative records 
was also submitted.  The record shows that the veteran 
participated in Vietnam Counter Offensive Phase III and the 
Tet Counter Offensive.  

In a December 1996 letter, Dr. Nahum indicated that the 
veteran was a former patient who, at a very young age, 
developed pancreatic carcinoma.  Dr. Nahum asserted that the 
veteran was exposed to Agent Orange, that cancer spread to 
his liver, and that he was undergoing treatment for 
metastatic liver cancer at the time of his death.  In a March 
1997 letter, Dr. Nahum repeated his previous assertions that 
the veteran was exposed to Agent Orange and that cancer 
spread to his liver.  Dr. Nahum opined that liver cancer 
caused the veteran's death.  

In a VA Form 9 submitted in October 1997, the appellant 
asserted that the veteran also had cancer of the liver and 
that this disease, along with pancreatic cancer, caused his 
death.  She added that she had received a benefit payment 
from the Agent Orange Administration in 1991.  

At an RO hearing in February 1998, the appellant testified 
that, pancreatic and liver cancer were diagnosed 
approximately ten weeks prior to the veteran's death.  She 
indicated that Dr. Nahum expressed his belief to her that the 
veteran had been exposed to Agent Orange in Vietnam and his 
death was related to his exposure to Agent Orange.  She 
explained that the veteran worked in computer-related 
businesses after service, but was never exposed to any 
chemicals.  While in service, he had communications training.  
In Vietnam, he was in charge of the Saigon Switching Network, 
arranging calls between the President and the commanding 
general.  

In an RO hearing before the undersigned member of the Board 
in April 1999, the appellant testified that the veteran's 
medical records showed that he was being treated for both 
liver and pancreatic cancer during his final illness.  She 
added that no one in the veteran's family had had cancer.  

The claims folder also contains numerous articles and 
materials related to health care issues associated with 
Vietnam veterans generally and forwarded to Dr. Nahum from 
the Jersey Shore Medical Center Health Sciences Library.  The 
articles include material generated by VA, the National 
Academy of Sciences, and the Internet site of Vietnam 
Veterans of Florida, Inc.  

In a May 1999 letter, Dr. Nahum indicated that the veteran 
had been a 45-year-old patient with a diagnosis of metastatic 
pancreatic carcinoma.  Dr. Nahum opined that the veteran's 
malignancy was associated with his exposure to Agent Orange, 
and added that he had treated other young men who also served 
in Vietnam, were exposed to Agent Orange, and subsequently 
developed pancreatic carcinoma.  He further opined that 
exposure to Agent Orange caused the veteran's cancer and 
resulted in his demise.  

Analysis

New and Material Evidence to Reopen the Claim for
Service Connection for the Cause of the Veteran's Death

By rating decision of September 1994, the RO denied service 
connection for the cause of the veteran's death and notified 
the appellant of its decision in a September 1994 letter.  
The appellant failed to take any action with respect to the 
September 1994 denial of her claim; thus, that decision 
became final a year after the mailing of notification of the 
decision to her.  38 C.F.R. §§ 3.104, 20.302 (1998).  

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  In order to 
reopen her claim, the appellant must present or secure new 
and material evidence with respect to the disallowed claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, "If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary [of VA] shall reopen 
the claim and review the former disposition of the claim."  
The regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  Current case law provides for a 
three-step analysis when a claimant seeks to reopen a final 
decision based on new and material evidence.  First, it must 
be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  

The evidence added to the record since the September 1994 
rating decision includes a December 1996 letter from Dr. 
Nahum, opining that the veteran was exposed to Agent Orange, 
that cancer had spread to his liver, and that he was 
undergoing treatment for metastatic cancer at the time of his 
death.  In a March 1997 letter, Dr. Nahum opined that the 
veteran was exposed to Agent Orange, that cancer spread to 
his liver, and that liver cancer ultimately caused his death.  
And, in a May 1999 letter Dr. Nahum expressed his belief that 
the veteran's exposure to Agent Orange caused the cancer 
which resulted in his demise.  The December 1996, March 1997 
and May 1999 letters from Dr. Nahum are neither cumulative 
nor duplicative of evidence which was of record in September 
1994, but bear directly and substantially upon the subject 
matter under consideration, namely whether the veteran's 
death was related to service, including exposure to Agent 
Orange in service.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and is, therefore, material.  As new and material 
evidence has been submitted, the claim of entitlement to 
service connection for the cause of the veteran's death is be 
reopened.  


Well-Groundedness of the Claim for
Service Connection for the Cause of the Veteran's Death

As the first element in the three-step analysis has been 
satisfied, it must next be determined whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for a claim 
for service connection to be well-grounded, there must be 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the evidence shows that the veteran died of 
pancreatic cancer (the first element of Caluza).  He served 
in Vietnam, which raises the issue of his exposure to Agent 
Orange (second element).  Dr. Nahum has opined that the 
veteran's exposure to Agent Orange caused the cancer which 
resulted in his demise (third element).  Therefore, all three 
elements of a well-grounded claim are present.  


ORDER

1.  The claim of service connection for the cause of the 
veteran's death is reopened based on the submission of new 
and material evidence.  

2.  The claim for service connection for the cause of the 
veteran's death is well-grounded.  


REMAND

Where, as here, a claim for service connection is well-
grounded, VA has a duty to assist the claimant in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims or 
Court) has held that the duty to assist a claimant in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining medical records to which 
the claimant has referred and obtaining adequate VA 
examinations; the Court has also stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In McCartt v. West, No. 97-1831 (U.S. Vet. App. February 8, 
1999), the Court cited 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), and held that the fact that a veteran 
served in Vietnam during the period from January 9, 1962 to 
May 7, 1975, does not establish a presumption of his exposure 
to Agent Orange unless there is evidence showing that he 
developed a disease associated with Agent Orange exposure by 
the Secretary of VA.  

Here, the appellant asserts that the veteran was exposed to 
Agent Orange.  However, the evidence currently of record does 
not demonstrate that he was exposed to Agent Orange or that 
he developed a disease associated with Agent Orange exposure 
by the Secretary of VA.  Given VA's duty to assist and the 
Court's holding in McCartt, the Board concludes that further 
development of the evidence is needed.  The veteran's MOS 
should be identified and his service personnel records should 
be obtained to determine the likelihood of his exposure to 
Agent Orange in Vietnam.  His terminal hospital clinical 
records of treatment at Kimball Medical Center should be 
obtained and associated with the appellate record.  
Accordingly, the claim of service connection for the cause of 
the veteran's death is REMANDED to the RO for the following:  

1.  The RO should contact the National 
Personnel Records Center (NPRC), obtain 
the veteran's service personnel records 
and fully identify his military 
occupational specialty shown on the 
veteran's Form DD-214 as "32F20".  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should also contact the 
appellant and request that she provide 
the necessary release to obtain the 
veteran's terminal hospital clinical 
records from Kimball Medical Center.  All 
records obtained should be associated 
with the claims folder.  

3.  Once the foregoing actions are 
completed, if it can be established by 
the evidence of record that the veteran 
was exposed to Agent Orange during his 
Vietnam service, the RO should arrange 
for the claims folder to be completely 
reviewed by an oncologist so that he or 
she may furnish a medical opinion in 
answer to the following question:  Is it 
at least as likely as not that the 
veteran's fatal pancreatic cancer was 
causally linked to his exposure to Agent 
Orange during service in Vietnam?  

4.  The RO should then review the claim 
of service connection for the cause of 
the veteran's death to determine whether 
it may be granted.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
case, and given a reasonable opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

